Case 3:16-cr-00082-CHB-LLK Document 318 Filed 06/14/19 Page 1 of 2 PageID #: 1915




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                     AT LOUISVILLE


  UNITED STATES OF AMERICA                                                              PLAINTIFF


  v.                                                         CRIMINAL NO. 3:16-CR-00082-CHB
                                                                   ELECTRONICALLY FILED


  DANTE WATTS                                                                         DEFENDANT


                  INFORMATION AND NOTICE OF PRIOR FELONY
               DRUG CONVICTIONS OF THE DEFENDANT DANTE WATTS


         The United States of America, by counsel, hereby files an amended notice of the United

  States= intent to seek an enhanced sentence as prescribed in 21 U.S.C. ' 851. The United States

  originally filed a Section 851 notice on July 5, 2018, but is filing this amended notice to comply

  with the First Step Act. The United States charges that the defendant, DANTE WATTS, has

  been previously convicted of the following serious drug felony offenses, and the release of the

  term of imprisonment (for more than twelve (12) months) was within 15 years of the

  commencement of the offenses listed in the indictment, specifically:

         On or about March 25, 1991, DANTE WATTS, was convicted of trafficking in a
         controlled substance, under case number 90-CR-863, in Jefferson Circuit Court,
         Jefferson County, Kentucky, a felony drug offense; and

         On or about March 25, 1991, DANTE WATTS, was convicted of possession of a
         controlled substance, under case number 90-CR-1531, in Jefferson Circuit Court,
         Jefferson County, Kentucky, a felony drug offense; and

         On or about August 11, 1994, DANTE WATTS, was convicted of dealing
         cocaine, under case number 10D02-9401-CF-000003, in Clark Superior Court,
         Clark County, Indiana, a felony drug offense.
Case 3:16-cr-00082-CHB-LLK Document 318 Filed 06/14/19 Page 2 of 2 PageID #: 1916




         WHEREFORE, the United States further charges that, as a result of this information

  being filed with the court and served on the defendant through counsel, the defendant, DANTE

  WATTS, is now subject to the enhanced penalties found in 21 U.S.C. ' 841(b)(1).



                                              Respectfully submitted,

                                              Russell M. Coleman
                                              United States Attorney


                                              /s/ Amy Sullivan
                                              Amy Sullivan
                                              Robert B. Bonar
                                              Assistant United States Attorneys
                                              717 West Broadway
                                              Louisville, Kentucky 40202
                                              502-582-5911


                                  CERTIFICATE OF SERVICE

        On the 14th day of June, 2019, I electronically filed this document through ECF system,
  which will send a notice of electronic filing to all counsel of record.

                                              /s/ Amy Sullivan
                                              Robert B. Bonar
                                              Assistant United States Attorneys




                                                 2
